Citation Nr: 1745174	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-04 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1966 to April 1970, including service in the Republic of Vietnam from February 1968 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that the Veteran's claim for service connection for diabetes mellitus was denied in the May 2009 rating decision.  However, in a January 2011 rating decision the AOJ granted service connection for diabetes mellitus.  As the January 2011 decision represents a full grant of the benefits sought with respect to that issue, this matter is not before the Board for consideration.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The Board further notes that the May 2009 rating decision also denied service connection for hypertension.  The Veteran timely entered a substantive appeal in February 2011 that included this issue.  Thereafter, in a February 2016 substantive appeal, the Veteran specifically limited his appeal to the issues listed on the title page of this decision.  Subsequently, in February 2016, the Veteran filed a claim for hypertension as secondary to diabetes mellitus.  In May 2016, the AOJ reopened and denied hypertension on a secondary basis.  The Veteran has not filed a timely notice of disagreement (NOD).  Therefore, this issue is not properly before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue(s) of service connection for a left knee disability and left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is competent to report having experienced hearing loss since service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA provided adequate notice in a January 2009 letter sent to the Veteran.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the VA examinations afforded the Veteran are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiner considered the Veteran's reported symptoms, history, in-person examinations, and applied accepted medical standards and principles in rendering an opinion.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

II. Legal Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires the chronic disease to have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  

Moreover, special considerations attend the cases of combat Veterans.  38 U.S.C.A. § 1154(b) (West 2015).  For any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. §5107(b).

III. Merits of the Claim

The Veteran is seeking service connection for current bilateral hearing loss that he asserts is related to his exposure to the noise of weapons fire and mortars while stationed in the Republic of Vietnam during service.

Medical diagnosis of hearing loss disability is measured with numerical criteria as defined by pertinent VA regulation.  With respect to claims for service connection for hearing loss, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The evidence shows that during the pendency of this appeal, the Veteran has been diagnosed with bilateral sensorineural hearing loss for VA purposes.  See, e.g. April 2009 VA examination.

As to the second element, in-service incurrence or aggravation of a disease or injury, the Board finds the Veteran to be a reliable historian of his experiences and noise exposure in service.  See Jandreau, 492 F.3d at 1377.  The Veteran contends that his hearing loss began in service.  See February 2011 VA Form 9.  Specifically, he reported that, while in service in Vietnam, he was exposed to munitions as a door gunner on a helicopter.  Id.  In this regard, the Veteran's DD Form 214 shows that his primary military occupational specialty was a helicopter mechanic and received the Sharpshooter medal and Purple Heart, reflecting potential noise exposure during service.  Therefore, his military personnel records corroborate the Veteran's statements, and the Board finds the Veteran to be both a credible and competent historian of his experiences and associated acoustic trauma in service.  See Jandreau, 492 F.3d at 1377.  Thus, the Board concedes in-service noise exposure.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303.

Addressing whether there is a nexus between the current disability and conceded in-service noise exposure, the Board considers the service treatment records, the VA medical examination opinion, and the lay testimony provided in the record.

Service treatment records are silent to any hearing loss while in service.  The Veteran's April 1966 induction record and the Veteran's February 1970 discharge examination record all indicate normal hearing.  However, pertinent regulations and applicable case law indicate that the absence of hearing loss disability in service is not in and of itself fatal to claims for service connection for a bilateral hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, any disease, including a hearing loss disability, may be found service connected when first diagnosed after service if all of the evidence, including that relating to service, indicates that it was incurred in service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); 38 C.F.R. § 3.303(d).

The Board acknowledges the April 2009 VA examination opinion of record.  The VA examiner noted that he reviewed the Veteran's file and service military records and opined that hearing loss was less likely as not caused by or a result of an event in military service.  As rationale for the opinion, the examiner noted that the Veteran's hearing was within normal limits at the time of his April 1966 enlistment examination and February 1970 discharge examination.  However, although the VA opinion of record is not favorable to the Veteran, the Board recognizes that the VA examiner did not address the assertions of continuity of symptomatology of the Veteran's hearing loss.  While the presumption of service connection does not apply, in this case because there is no evidence of manifestation within one year of service, service connection for the recognized chronic disease can be established through continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013).  Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this case, there is evidence of continuity of symptomatology since service.  See 38 C.F.R. § 3.307(a)(3); 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013).  The April 2009 VA examination report notes that the Veteran reported the onset of hearing loss began in service.  The competent lay statements of the Veteran indicate continuity of symptomatology.  See, e.g., February 2011 VA Form 9.  The Veteran was issued a hearing aid in January 2015.  See Columbus VAMC treatment records.  Thus, following a review of the medical and lay evidence of record, the Board finds the evidence to be of at least equal weight, and resolves all reasonable doubt as to nexus in the Veteran's favor.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303.  Therefore, recognizing that continuity of symptomatology requires the chronic disease to have manifested in service and resolving reasonable doubt in the Veteran's favor, the Board finds a nexus between the Veteran's current hearing disability and his in-service experience.  See 38 C.F.R. §§ 3.303(b), 3.309; see also 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303.

Accordingly, the Board recognizes the Veteran's current bilateral hearing loss disability and resolves reasonable doubt in the Veteran's favor to find that the evidence supports a grant of entitlement to service connection for bilateral hearing loss as related to his honorable service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran is seeking service connection for a left knee and left ankle disabilities.  In this case, the Veteran asserts that he injured his left knee and  after jumping from a helicopter during a mortar attack in Vietnam.  He also reports that he has suffered from left knee pain ever since his military service.  See January 2009 VA-21-526 Veterans Application for Compensation or Pension.

Although no service treatment records in evidence reflect treatment for such an injury, the Veteran's DD-214 shows that he was awarded the Sharpshooter medal and the Purple Heart.  Because the injury described by the Veteran is consistent with the circumstances of his combat service in Vietnam, he is entitled to the combat presumption of 38 U.S.C.A. §  1154(b) and his lay statements regarding the circumstances of his in-service injury are accepted as competent for purposes of establishing an in service injury to his left knee.

VA treatment records from May 2009 note the Veteran was diagnosed with left knee osteoarthritis, generally caused by wear and tear on the joint.  In January 2016, the Veteran reported progressive bilateral knee pain increasing with stair climbing.  A diagnosis of moderate right knee greater than left knee osteoarthritis was noted.  August 2016 VA treatment records note the Veteran as post-knee replacement, but did not designate right or left knee.

In December 2008, the Veteran took a Columbus VAMC enrollment physical.  He reported left ankle pain following an in-service sprain.  The Veteran noted he took Aleve for the pain.  A December 2008 Columbus VAMC X-ray report showed a normal ankle except for soft tissue swelling.  In a February 2009 treatment report, a VA doctor noted the Veteran to be wearing an ankle brace.  

The Veteran had a VA examination in February 2012 at which it was noted that he had a diagnosis of left knee complex medial meniscal tear. The examiner opined that it was not at least as likely as not that the left knee disability was related to service. It was noted that there was no record of any left knee disorder during service and no symptoms until 2008.

Furthermore, the VA examiner diagnosed the Veteran with ankle sprain/joint pain.  The examiner opined that the Veteran's ankle condition was less likely than not due to his military service.  The examiner explained that the Veteran did not report any left ankle condition until 2008 on his enrollment exam to the Columbus VAMC.  Furthermore, except for some soft tissue swelling, MRI and X-ray reports were normal.  

The Veteran's report of injuries during service is consistent with the circumstances of his combat service in Vietnam.  See 38 U.S.C.A. §  1154(b).  Therefore, probative value cannot be given to the February 2012 VA examiner's opinion because it is based in part on there being no record of a injuries during service. Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, a new medical opinion related to the left knee and ankle must be obtained before the claim can be decided on the merits.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from January 2016 to the present.

2. Thereafter, schedule a VA examination for the Veteran conducted by an appropriate specialist in order to determine the current nature and etiology of his left knee and left ankle disorders.  The record and copy of this Remand must be made available.  The Veteran's claims folder should be provided to the reviewer prior to completion of the opinion.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee and left ankle disabilities are related to service.

The examiner must assume as credible the Veteran's reports of injuries jumping from a helicopter while in Vietnam and having chronic pain since then.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.
If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to service connection for a cervical spine disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


